Citation Nr: 1233234	
Decision Date: 09/25/12    Archive Date: 10/01/12	

DOCKET NO.  07-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic stomach disorder.  


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from March 1969 to October 1971 and from November 1973 to June 1975.  This included service in Vietnam.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2010 at which time it was remanded in pertinent part for further development.  Subsequently, by rating decision dated in March 2011, service connection for coronary artery disease was granted.  A 100 percent rating was assigned, effective August 12, 2003.  Basic eligibility for Chapter 35 benefits was also established effective that same date.  

Thereafter, by rating decision dated in May 2012, the regional office (RO) in St. Petersburg, granted service connection for tinnitus and assigned a 10 percent evaluation, effective August 12, 2003.  Additionally, service connection for bilateral hearing loss disability was granted.  A noncompensable evaluation was assigned, effective August 12, 2003.  

There are additional documents in the Virtual VA paperless claims processing system, which have been considered along with the other evidence of record.  

In August 2012, the Veteran's attorney contended that the Veteran should be assigned an effective date of July 7, 1975 for a psychiatric disorder because he has had a pending claim since 1975 for an anxiety disorder which was not adjudicated by the RO.  This matter is referred to the RO for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any current chronic stomach disorder is not attributable to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic stomach disorder are not met.  38 U.S.C.A. §§ 1110, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 provides enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a) (2011).  

The Board is aware that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all the elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of a disability award.  Dingess v. Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran in letters dated in March 2005 and in April 2008 has been informed of what evidence is required to substantiate his claim and has been apprised as to his and VA's expected duties for obtaining evidence.  To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in May 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

The VCAA also requires VA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help the claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  Following the Board's remand of 2010, the Veteran was accorded a comprehensive examination with regard to his gastrointestinal status by VA in 2012.  The Veteran's history was recorded and sufficient findings to properly decide the claim with regard to these matters were set forth in the examination reports.  Additionally, the Veteran had the opportunity to provide testimony on his own behalf at an August 2006 RO hearing.  A transcript of the proceedings is of record and has been reviewed.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim at issue is, therefore, ready to be considered on the merits.  


Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  

Establishing service connection generally requires competent evidence of three things:  1) a current disability; 2) inservice incurrence or aggravation of a disease or injury, and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  1) that a condition was noted during service; 2) post service continuity of the same symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, (1997); 38 C.F.R. § 3.303 (b).  

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  While the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his own behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

With regard to the claim for service connection for a stomach disorder, the service treatment records reflect that the Veteran was seen on one occasion in December 1973 complaining of diarrhea of 12 hours duration as well as abdominal cramping.  He was given an impression of gastric enteritis.  At the time of separation, the examiner in May 1975 evaluated the abdomen as normal and the Veteran on the report of medical history that same month denied having stomach problems.  

The initial documentation of any difficulties with the gastrointestinal system in the years following service discharge included a September 1997 private hospital record referring to an impression of alcoholic gastritis.  In May 2002 a private hospital record refers to an impression of gastritis and duodenitis.  

An April 2003 VA medical record reflects that the Veteran stated he had acid peptic disease for which he was taking Prevacid.  

VA medical records beginning in 2004 include an impression of gastroesophageal reflux disease.  

The Veteran was accorded a stomach and duodenal condition examination by VA in April 2012.  The Veteran referred to the onset of his stomach difficulties in the military when he first returned home from Vietnam.  He submitted that he complained about stomach difficulties in service.  He reported he began taking Prevacid and Prilosec in the late 1980's or early 1990's (a time many years following service discharge).  He stated the medications were stopped by VA in 2004 because reflux was not as bad at the time and medication was thought to be unnecessary.  He stated that he was given a diagnosis of duodenal ulcer disease in the early 1990's.  The Veteran stated that in 2005 he underwent an esophagogastroduodenoscopic examination.  The examiner referred to a review of the service treatment records showing that in December 1973 the Veteran was seen for diarrhea and abdominal cramping and was given a diagnosis of gastric enteritis.  Notation was made that he was seen on one occasion in June 1974 for an upper respiratory infection with vomiting.  The Veteran was not seen for follow up purposes.  In April 1975 he was seen for one week of intermittent right upper quadrant pain and was given Codeine for the pain.  He was to return as necessary and did not do so.  At the time of separation examination in May 1975, he checked "no" for stomach difficulty and indigestion.  

The initial reference to difficulty in the years post service was in 1997 when he was treated for alcoholic gastritis.  Reference was made to a gastroenterology visit in June 2007 at which time it was indicated that esophagogastroduodenoscopy examination was essentially normal.  Following examination, the examiner gave a diagnosis of "gastritis and duodenitis resolved."  She opined that the Veteran's current symptoms were less likely as not due to any current stomach disorder that began during or was otherwise related to his active service.  She referred to the separation examination being silent for indication of a chronic stomach disorder.  She noted that "gastric enteritis" is not a known diagnosis.  She believed it should be gastroenteritis.  She stated gastroenteritis is a self-limited intestinal infection marked by watery diarrhea, abdominal cramping, nausea and/or vomiting, and symptoms of fever, all of which resolve without residual within one to three days.  She added there was no objective record in the instant case of gastrointestinal complaint until 1997, a time some 22 years following service discharge and she found no objective evidence of the onset of a current stomach disorder during the Veteran's active service.  

The Veteran has submitted no supporting documentation for his assertion that he has a chronic stomach disorder that is related to his military service.  The Veteran had opportunities to express complaints with regard to his gastrointestinal system for years following service discharge and did not do so.  This failure to do so weighs against his credibility as regarding any assertion of continuity of symptoms since service.  See Madden v. Gober, 125 F. 3d 1477, 1481 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board has weighed the Veteran's statements as to continuity of symptoms since service and finds that his current recollections and statements in connection with his claim for compensation benefits are of less probative value than the more contemporaneous medical evidence of record, including the report  of service separation examination, and the absence of complaints or treatment for any type of gastrointestinal complaint for years following service discharge.  As a lay person the Veteran is not competent to establish a diagnosis or address causation and his credibility on these matters is not reached.  A VA physician has reviewed the entire claims file and opined that it is less likely than not that the Veteran has any current stomach disorder that is related to his active service experiences.  Her opinion is accorded great deference as she reviewed the entire evidence of record before formulating her opinion.  The Board finds that the weight of the evidence is against a finding of a current stomach disorder which is due to service.  The Board has considered the doctrine of reasonable doubt in reaching its decision.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(The Order follows on the next page.)


ORDER

Service connection for a chronic stomach disorder is denied.  


REMAND

The evidence of record reflects conflicting diagnoses of PTSD.  The Veteran has essentially indicated that while in Vietnam from July 1970 to October 1971, he was a field wireman with an artillery unit.  During that time, he states his duties required him to replace wires attached to Claymore mines in the "battles zone" (see hearing transcript, page 9).  He also states that he recalls having been shot at and that he returned fire and killed several enemy soldiers while with his unit, the 5th Battalion of the 27th Artillery.  

The pertinent medical evidence of record includes the report of a VA outpatient visit in May 2003 when the Veteran was evaluated for various complaints.  He gave a history suggestive to the examiner of PTSD.  He was then seen in a VA psychiatric outpatient clinic in July 2003.  Symptoms included nightmares about Vietnam, irritability, and difficulty sleeping.  Impressions were made of PTSD and major depression.  Of record are reports of periodic VA outpatient psychiatry visits thereafter.  At the time of one such visit in February 2010 findings included depressed mood and angry and sad affect.  The Veteran was given Axis I diagnoses of chronic severe PTSD and nicotine dependence, in early full remission.  The same psychiatrist saw the Veteran in September 2010.  The Veteran reported increased anxiety, depression, and hypervigilance.  Findings at this visit included anxious affect and depressed mood.  The pertinent diagnosis remained chronic severe PTSD.  On VA PTSD examination accorded the Veteran in April 2012, it was indicated the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner indicated that in February 2012 VA records show a diagnosis of PTSD symptoms and depression for many years since service in Vietnam.  In discussing stressors the Veteran reported, the examiner indicated that one stressor the Veteran reported as being in a car accident with a Vietnamese civilian did not meet the criteria for a stressor adequate to support the diagnosis of PTSD.  She stated this stressor did not relate to the fear of hostile military or terroristic activity.  She explained that the Veteran stated he was sad that he had to run over a civilian while on convoy, but he denied reacting with extreme fear, feeling helpless, or being horrified.  With regard to the stressor of "exposure to war hostility," the examiner stated the Veteran did not meet the criterion for adequacy of a stressor to support a diagnosis of PTSD.  It was indicated that the Veteran reported having killed a number of people that day and was "very proud of it."  He denied reacting with intense fear, feeling helpless, or horrified.  Notation was also made to an incident where the Veteran sustained a left below knee amputation, but it was noted this occurred after service.  The examiner stated that after review of the claims file and an evaluation of the Veteran, it was her professional opinion that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  She indicated there were "absent or minimal" symptoms toward a PTSD diagnosis.  

As there is conflicting evidence as to whether the Veteran has a diagnosis of PTSD, he should be afforded a VA psychiatric examination by a different examiner than the one who conducted the examination in April 2012 to determine whether he has a diagnosis of PTSD which is due to fear of hostile military or terrorist activity.  

As for a psychiatric disorder other than PTSD, as noted above, the post service medical records reflect varying psychiatric diagnoses, including PTSD, major depressive disorder, and major depression.  The VA doctor who evaluated the Veteran in April 2012 reviewed the entire claims file and stated that the Veteran had a diagnosis of anxiety disorder, not otherwise specific, that was "less likely as not" related to his periods of service.  However, as the Veteran's attorney pointed out in a letter dated in August 2012, the VA examiner did not consider a Physical Profile Record dated in November 1970 during service, which shows that the Veteran was treated for a borderline personality disorder with marked anxiety.  As the examiner did not consider the Veteran's treatment for anxiety during service, her opinion is not adequate and under the duty to assist the Veteran should be afforded another VA psychiatric examination.


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric examination, with an examiner other than the one who conducted the April 2012 VA examination, who is a psychiatrist of psychologist, to determine the following: 

a.)  whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has a current diagnosis of PTSD per the DSM-IV criteria which is related to an in-service stressor, including fear of hostile military action; and

b.)  whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder other than PTSD, to include anxiety disorder, is related to service.  

The examiner is asked to comment on the significance of the following: 

? a service treatment records dated in November 1970, which shows the Veteran was treated for a borderline personality disorder with marked anxiety,  

?  the report of medical history in May 1975 whereby the Veteran indicated that he had "depression or excessive worry", and 

? the report of separation from the Veteran's second period of service which reflects that he was honorably discharged with a finding of unsuitability for traits of character or behavior disorder.  

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be provided to the examiner for review.

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


